DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Pre-interview communication, filed on January 11, 2021. However, applicant’s failure to respond this communication is treated as a request not to have an interview.
Following final rejections of the claims 1-20 are presented below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH (US 2016/0377484).
Regarding claim 1-2, 11-12, Oh discloses a lighting module (Luminaire; see Title) for an illumination device, the lighting module comprising: at least one light source (LED 3 of Fig 2 () mounted on a substrate; an optical assembly (11) positioned to be located over the at least one light source; a temperature sensor (infrared sensor 6) configured to collect temperature data corresponding to the optical assembly, wherein the temperature sensor is an infrared (IR) sensor ( paragraphs 30-32), and mounted on the substrate (see Fig 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over OH as applied to claim 1 above, and further in view of Paffrath et al. (US 2015/0061498).
Regarding claims 3-6, 13-16, Oh discloses a control means (8) but fail to disclose a processor and a non-transitory computer readable medium comprising programming instructions that when executed by the processor, cause the processor to: receive, from the temperature sensor, temperature data corresponding to the optical assembly; analyze the received temperature data to determine if temperature of the optical assembly is greater than a threshold temperature; and in response to determining that the temperature of the optical assembly is greater than a threshold temperature, perform a preventive action, wherein preventive action comprises providing an alert to a user, the alert comprising at least one of the following: instructions to initiate a cooling action; instructions to control power delivered to the at least one light source; or information relating to potential damage to one or more components of the lighting module due to overheating.
However, in the same field of temperature controlled lighting device,  Paffrath et al. teaches a processor, and programming instructions (controller140; paragraph 60) to receive 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use processor and programming instructions to control the power of LED with respect to temperature data so as to prevent overheating of light sources.
Regarding claims 7-8 and 17-18, though combined structure of OH and Paffrath et al. fail to disclose specifically the limitations of claims 7-8, 17-18, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to analyze the rate of change of temperature which can relate to any fault of the lighting module, so as to correct the faulty system.
Regarding claims 9-10 and 19-20, Paffrath et al.  disclose that the threshold level is determined based on at least one of the following: a type of the at least one light source, a material of the optical assembly, a material of other components of the lighting module, one or more ambient conditions, a type of use of the lighting module, or efficiency of a heat sink associated with the lighting module,  wherein the threshold level is less than a first upper limit associated with an operational temperature range of the optical assembly, the first upper limit being less than a second upper limit associated with an operational temperature range of the at least one light source ( see Paragraphs 71-72). The same reason for combining art as in claim 1 applies.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
			           Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875